Exhibit 10.37

 

[Confidential treatment has been requested with respect to the omitted portions
of this exhibit. This copy omits information subject to a confidentiality
request filed with the Securities and Exchange Commission. Omissions are
designated with the characters [***]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission along with the
request for confidential treatment.]

 

ADDENDUM TO UNBRANDED RACK SALES AGREEMENT

 

This Addendum to Unbranded Rack Sales Agreement (the “Addendum”) is entered into
on this 21st day of December, 2009, by and between CITGO Petroleum Corporation
(“CITGO”) and JEI Distributing, a Limited Liability Company (the “Unbranded
Marketer”).

 

WHEREAS, CITGO and the Unbranded Marketer have entered into a Unbranded Rack
Sales Agreement on 21 December 2009 (the “Agreement”);

 

WHEREAS, the Unbranded Marketer has received offers from other suppliers to
purchase motor fuels and other petroleum products; and therefore, has requested
that CITGO sell Ultra Low Sulfur Diesel (“ULSD”) (collectively referred to as
the “Product”) on a similar basis;

 

WHEREAS, CITGO has agreed to sell to the Unbranded Marketer CITGO Product in
accordance with the terms as provided herein;

 

NOW THEREFORE in consideration of the premises and covenants contained herein,
it is agreed as follows:

 

1.                                      EFFECTIVE DATE: The effective date of
this Addendum shall be 21 December 2009 and shall continue thereafter unless
terminated by either party upon a thirty (30) days written notice.

 

2.                                      MARKET RELATED PRICING AND SCOPE:

 

The purchase price for the applicable Product that the Unbranded Marketer
ratably purchases from CITGO during the term of this Addendum shall be equal to
(i) the Base Price set forth herein for the applicable Product, plus (ii) an
Adder.

 

(i)                                    The Base Price for Product purchased
shall equal the [***] for the applicable product on the date immediately
preceding the date of the bill of lading.  If such date occurs on a holiday or
weekend when [***] is not published, the date used for pricing shall be the date
immediately preceding the date of the bill of lading on which the [***] were
published.  However, should the [***] not be published due to a reason other
than that the date of lifting is a holiday or weekend, the price shall be the
[***] as of the immediately preceding date that [***] was published adjusted by
any change in prices of similar product in other markets that occurred between
such date and the date of lifting.

 

1

--------------------------------------------------------------------------------


 

(ii)                                 CITGO’s adder fee (“Adder”) for each
Terminal and Product where this pricing formula applies is as follows (in
$/gallon):

 

Terminal

 

ULSD

 

CITGO Lake Charles, LA

 

$

0.0150

 

Motiva Kenner, LA

 

$

0.0250

 

Placid Port Allen, LA

 

$

0.0255

 

 

All products receiving dye will be charged an additional $0.0035 per gallon.

All products receiving TX LED will be charged an additional $0.0250 per gallon.

 

The Adder may change from time to time based on any cost increases incurred by
CITGO related to transportation, terminaling, additives, and other routine costs
to the respective Products and terminals.  CITGO will notify the Unbranded
Marketer in writing of any changes to the Adder or ethanol Base Price at least
thirty (30) days prior to making the adjustment.

 

The purchase price as calculated in this Section 2 is hereafter referred to as
the “Market Related Price.”

 

3.                                      PAYMENT AND BILLING TERMS:

 

The Unbranded Marketer shall pay CITGO’s Market Related Price for each net
gallon as shown on the terminal truck bill of lading.  A discount for early
timely payments is not offered.

 

Quantities shall be determined at time and place of loading. All measurements
with regard to deliveries shall be corrected to 60° Fahrenheit and one
(1) standard atmosphere in accordance with prevailing ASTM procedures. In any
jurisdiction where applicable law dictates the method of measurement, such
method shall be used.

 

4.                                      PERFORMANCE CRITERIA:

 

The Unbranded Marketer agrees to lift Product on a Ratable Basis as defined in
the Agreement.  If during any month Unbranded Marketer purchases, other than as
a result of supply disruptions or force majeure, less than 90% or more than

 

2

--------------------------------------------------------------------------------


 

110% of the monthly Contract Volume as defined in the Agreement, Unbranded
Marketer shall be in violation of the Agreement and CITGO may terminate both the
Agreement and/or this Addendum upon twenty-four (24) hours prior written notice.

 

CONTRACT VOLUME (Gallons)

 

TERMINAL:

 

Lake Chs, LA
(CITGO)

 

Kenner, LA
(Motiva)

 

Port Allen, LA
(Placid)

 

 

 

 

 

 

 

 

 

PRODUCT:

 

ULSD

 

ULSD

 

ULSD

 

 

 

 

 

 

 

 

 

January

 

760,000

 

350,000

 

390,000

 

February

 

760,000

 

350,000

 

390,000

 

March

 

760,000

 

350,000

 

390,000

 

April

 

760,000

 

350,000

 

390,000

 

May

 

760,000

 

350,000

 

390,000

 

June

 

760,000

 

350,000

 

390,000

 

July

 

760,000

 

350,000

 

390,000

 

August

 

760,000

 

350,000

 

390,000

 

September

 

760,000

 

350,000

 

390,000

 

October

 

760,000

 

350,000

 

390,000

 

November

 

760,000

 

350,000

 

390,000

 

December

 

760,000

 

350,000

 

390,000

 

 

 

 

 

 

 

 

 

Total:

 

9,120,000

 

4,200,000

 

4,680,000

 

 

IN WITNESS WHEREOF, this Addendum was executed on the date above written.

 

CITGO PETROLEUM CORPORATION

 

JEI DISTRIBUTING, a

 

 

LIMITED LIABILITY COMPANY

 

 

 

/s/ I.T. White

 

/s/ Stan Guidroz

(Signature)

 

(Signature)

 

 

 

I.T. White

 

Stan Guidroz

(Printed Name)

 

(Printed Name)

 

 

 

General Mgr. Business Analysis & Enhancement

 

President

(Title)

 

(Title)

 

3

--------------------------------------------------------------------------------